Calhoon, J.,
delivered the opinion of the court.
On. appeals from the action of boards of supervisors code, §79, requires that bills of exceptions “ shall be signed by the person acting as president. ’ ’ In the case at bar that officer refused to sign the bill, whereupon Mr. Roach, the appellant, did not proceed by mandamus, as he might have done, to compel a signature, but had it signed by two disinterested attending counsel, under code, § 737. The circuit court on the county’s motion, struck out the bill of exceptions. This action was proper under the law. Section 737 does not apply because by reading it and preceding sections from § 733, it will be seen that it is plainly restricted to circuit courts, and, therefore, no help comes from § 629. Section 555 expressly makes the circuit court law as to bills of exceptions applicable to chancery courts. There is no such provision as to boards of supervisors. Affirmed.